Citation Nr: 1023044	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  99-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of compression fracture of the thoracic spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of compression fracture of the 1st lumbar vertebra.  

4.  Entitlement to an evaluation in excess of 20 percent for 
right knee impairment.  


REPRESENTATION

Veteran represented by:  Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas 
and Houston, Texas.  

In February 2007, the Board denied the Veteran's claims of 
entitlement to a rating in excess of 20 percent for residuals 
of compression fracture of the thoracic spine and a rating in 
excess of 20 percent for a right knee disability.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, the Court issued an Order vacating the Board's 
February 2007 decision and remanding the case to the Board 
for action in compliance with instructions in an April 2008 
Joint Motion.  In December 2008, the Court remanded the 
claims for additional development.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Residuals of compression fracture of the thoracic spine 
are manifested by no findings of intervertebral disc syndrome 
requiring prescribed bedrest of four weeks 

or greater, without evidence of abnormal mobility requiring a 
neck brace (jury mast), by forward flexion ranging from 40 to 
55 degrees throughout the appeal period, and without 
ankylosis.

2.  Residuals of compression fracture of the lumbar spine are 
manifested by demonstrable deformity of a vertebral body and 
moderate limitation of the lumbar spine, without 
incapacitating episodes of intervertebral disc syndrome 
requiring bedrest of four weeks or greater, and by moderate 
limitation of motion with forward flexion ranging from 40 to 
55 degrees throughout the appeal period and without 
ankylosis. 

3.  Right knee impairment is manifested by flexion of the 
knee ranging from 30 to 100 degrees during the appeal period, 
by full extension of the knee and without recurrent 
subluxation or instability.  


CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 20 percent 
for residuals of compression fracture of the thoracic spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5295, 5293 (effective prior to September 26, 2003).

2.  The criteria for a 10 percent evaluation for deformity of 
a vertebral body, lumbar spine are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.72, Diagnostic 
Code 5285 (effective prior to September 26, 2003).   

3.  The criteria for a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (effective prior to September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

The Veteran's claims for increased ratings were received 
prior to the enactment of the VCAA and the rating decision on 
appeal.  Accordingly, the Veteran did not receive VCAA notice 
prior the rating decision on appeal.  The RO initially 
provided notice in an October 2001 letter.  The letter 
advised the Veteran of the evidence required to substantiate 
his claims and explained what information VA would obtain in 
support of his claim and what evidence he was expected to 
provide.  

While the initial notification did not advise the Veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, the Veteran was informed 
of such in a March 2006 Supplemental Statement of the Case.

A July 2009 letter informed the Veteran of the information 
and evidence required to substantiate a claim for a TDIU.  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
Regarding the duty to assist, the RO obtained the service 
treatment records and pertinent post-service medical records.   
The Veteran has been afforded VA examinations to ascertain 
the severity of his disabilities.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

I.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  
The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The Board notes that the provisions pertaining to the rating 
of back disabilities were revised during the course of the 
Veteran's appeal.  The provisions of VA's Schedule for Rating 
Disabilities pertaining to intervertebral disc syndrome were 
revised effective September 23, 2002, and other amendments of 
the Schedule, addressing disabilities of the spine were 
revised effective September 26, 2003.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Prior to September 26, 2003, fractures of the vertebrae were 
rated according to Diagnostic Code 5285.  A 100 percent 
rating was assignable for residuals with cord involvement, 
bedridden or requiring long leg braces.  A 60 percent rating 
was assignable without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  In other cases, 
disabilities were to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  Diagnostic Code 
5285 provided that, both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae or 
an adjacent segment.  See Note, Diagnostic Code 5285 (2002).  

Prior to September 26, 2003, limitation of motion of the 
dorsal spine was rated according to Diagnostic Code 5291.  A 
zero percent rating was assignable for slight limitation of 
motion.  A 10 percent rating was assignable for both moderate 
and severe limitation of motion.  38 C.F.R. § 4.72, 
Diagnostic Code 5291 (2002).  

Prior to September 26, 2003, ankylosis of the dorsal spine 
was rated according to Diagnostic Code 5288.  A 20 percent 
rating was assignable for favorable ankylosis, and a 30 
percent rating was assignable for unfavorable ankylosis.  38 
C.F.R. § 4.72, Diagnostic Code 5288 (2002).  

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  A 10 percent rating was 
applicable for mild intervertebral disc syndrome.  A 20 
percent rating was assignable for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was assignable for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum rating 
of 60 percent was assignable for pronounced intervertebral 
disc syndrome with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. § 
4.72, Diagnostic Code 5293 (2001).  

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
applicable for incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine.  A  50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  The criteria for a 40 percent 
rating are: unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

II.  Factual Background - Thoracic and Lumbar Spine 
Disabilities

A February 1995 VA treatment record noted that the Veteran 
complained of lower lumbar pain with intermittent left leg 
numbness that occurred daily.  Assessment was history of 
compression fracture of T11-T12 with an acute angle of 
lumbosacral spine and intermittent left leg numbness.  

Upon VA examination in March 2000, the Veteran reported 
increased lower back pain and limitation of motion.  He 
complained of radiating pain and a sensation of numbness in 
the right thigh.  

Upon physical examination, the muscles were weak and somewhat 
poorly controlled.  Range of motion testing revealed flexion 
to 44 degrees and extension of 0 degrees.  The Veteran had 
lateral tilt of 10 degrees to the right and the left.  
Rotation was 0 degrees.  The examiner noted that there was an 
area of maximum tenderness at the lumbo-dorsal area L1.  The 
examiner diagnosed residual chronic lumbar and lumbo-dorsal 
strain syndrome associated with fractures at T11, T12 and L1.  

Upon VA examination in October 2001, the examiner noted a 
history of vertebral fractures in 1975 and 1976.  The Veteran 
reported that he experienced back pain when walking as much 
as one-fourth of a mile.  He reported that the back pain 
radiated into his leg.  The Veteran reported that he was 
fired from his job as a mail handler several months earlier 
because he could not do his job due to back pain.  

On physical examination, the examiner noted an increase in 
lumbar paraspinous tone on the left.  Range of motion testing 
revealed lateral rotation to 30 degrees in either direction 
with some discomfort.  The Veteran had extension to 10 
degrees and flexion to 40 degrees with discomfort.  Tendon 
reflexes in both lower extremities were normal.  The examiner 
diagnosed traumatic compression fracture of T11, T12 and L1, 
with associated low back pain and left sided radicular 
radiation, moderate, slight progression.  

The Veteran had a VA examination in January 2006.  The 
Veteran reported sharp pain in the lower thoracic and upper 
lumbar areas.  The pain was associated with stiffness and 
intensity of 8/10.  The pain was somewhat relieved by rest.  
The examiner noted that associated features included 
distribution to the right lateral thigh.  There were no 
parasthesias, bladder complaints or bowel complaints.  The 
Veteran could ambulate without the use of assistive devices.  
He did not use a back brace.  

On physical examination, the thoracolumbar spine was 
symmetrical.  There were no abnormal curvatures, no muscle 
spasms and no crepitation.  There was tenderness in the lower 
thoracic/upper lumbar area.  There was mild to moderate 
paralumbar muscle guarding bilaterally.   The Veteran had 
forward flexion to 55 degrees with endpoint pain noted.  The 
Veteran had extension to 15 degrees with stiffness.  He had 
lateral flexion to 25 degrees, with additional limitation of 
pain on repetitive use and forward flexion.  The examiner did 
not specify the additional limitation in terms of degrees.  

The examiner noted that there were paralumbar muscle spasms.  
There was guarding present and tenderness in the lower 
thoracic/upper lumbar spine.  There were no other postural 
abnormalities.  The examiner indicated that there were no 
incapacitating episodes in the preceding 12 months.

The examiner noted that the Veteran was self-sufficient in 
his daily activities.   The Veteran's driving was limited to 
50 to 60 minutes.  He was unable to participate in 
recreational activities.  The examiner indicated that there 
was no significant limitation of functional ability during 
flare-ups, which were resolved with rest for less than one 
hour.  It was noted that the Veteran retired four to five 
years earlier.   

With respect to functional impairment, there was no weakened 
movement or excess fatigue or incoordination.  There was no 
swelling in the area and no postural deformity or muscular 
atrophy.  There was no instability, no interference with 
sitting.  The examiner noted interference with standing, 
which was limited to 10 to 15 minutes.  Weightbearing with 
ambulation was limited to 50 to 60 feet of ambulation.  

The examiner noted forward flexion to 55 degrees with 
endpoint pain.  Extension was limited at 15 degrees with 
stiffness.  Lateral flexion and rotation was 25 degrees.  
There was additional limitation of pain with repetitive use 
and forward flexion.  The examiner did not specify the 
additional limitation in terms of degrees.  There was no 
further limitation in range of motion and no further 
limitation in range of motion in the rest of the planes of 
ranges of motion.  

Upon VA examination in August 2009, the Veteran reported 
numbness and tingling in both thighs.  He complained of 
constant pain.  On physical examination, the Veteran had 
forward flexion to 50 degrees and extension to 10 degrees.  
The Veteran had left lateral flexion to 30 degrees and right 
lateral flexion to 30 degrees.  Left and right lateral 
rotation were each to 30 degrees.  Pain was noted at the end 
of forward flexion.  The examiner addressed the functional 
limitations associated with the Veteran's condition.  It was 
noted that the Veteran was able to lift no more than 40 
pounds.  He could stand for 15 minutes.  The examiner 
indicated that repetition of forward flexion did not decrease 
the range of motion or function. 

Analysis - Thoracic and Lumbar Spine Disabilities

A February 1981 rating decision granted service connection 
for residuals of compression fracture of  T11-T12 and 
assigned a 10 percent rating pursuant to Diagnostic Code 
5285.  

The February 1981 rating decision also granted service 
connection for the Veteran's lumbar spine disability and 
assigned a 10 percent evaluation from August 2, 1980.  A 
noncompensable (0 percent) rating was assigned from May 1982.

In May 1996, the Veteran submitted a claim for an increased 
rating for his back disabilities.  A February 1998 rating 
decision increased the rating assigned for compression 
fracture of T11 and T12 to 20 percent disabling.  The May 
1996 decision also increased the rating for the Veteran's 
lumbar spine disability from zero percent to 10 percent 
disabling.  The Veteran has appealed the ratings assigned in 
the May 1996 rating decision.

The Board notes that, since the 20 percent disability rating 
has been in place for at least 20 years, it is protected from 
ever being reduced due to the provisions of 38 U.S.C.A. § 
110.  See also 38 C.F.R. § 3.951.

The medical evidence also does not show that higher 
evaluations are warranted under the General Rating Formula 
for the spine or Diagnostic Code 5237-5242 of the new 
criteria.  The Board notes that the revised criteria do not 
provide for separate ratings of the thoracic and lumbar 
spine.  With respect to the revised criteria, a 40 percent 
evaluation is assignable for forward flexion of the 
thoracolumbar spine 30 degrees or less or for favorable 
ankylosis of the entire spine.  The record does not reflect 
any objective findings of forward flexion of 30 degrees or 
less or ankylosis of the thoracolumbar spine.  The Board has 
also considered the DeLuca criteria.  Even when the 
functional loss associated with the Veteran's disability is 
taken into account, the Veteran's disability does not more 
nearly approximate the criteria for a 40 percent rating under 
the revised criteria. 

The Board has also considered the applicability of the 
Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes.  The rating criteria reflect that an 
evaluation in excess of 20 percent is assignable with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  The 
evidence does not indicate that the Veteran has had 
incapacitating episodes of 4 weeks in a 12 months period.  
Accordingly, a higher evaluation is not warranted under the 
revised provisions governing intervertebral disc syndrome.  

Turning to the criteria in effect prior to September 26, 
2003, the Board finds that an increased rating is not 
warranted for the Veteran's thoracic spine disability.  In 
this regard, a higher rating is not assignable under 
Diagnostic Code 5285, as there is no evidence of abnormal 
mobility requiring a neck brace (jury mast).  The Veteran was 
awarded the maximum 10 percent rating available under 
Diagnostic Code 5291.  There is no evidence of unfavorable 
ankylosis. Accordingly, a higher rating is not assignable 
under Diagnostic Code 5288.  

A higher rating is also not warranted under the provisions of 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
as the record does not reflect any findings of severe 
recurring intervertebral disc syndrome. 

With regard to the Veteran's lumbar spine disability, the RO 
assigned a 10 percent rating for Diagnostic Code 5295 for 
slight limitation of motion of the lumbar spine.  
The Board notes that the RO did not assign a 10 percent 
rating for demonstrable deformity of the vertebral body under 
Diagnostic Code 5285.  The Board finds that a 10 percent 
rating is warranted under Diagnostic Code 5285.  

Further, with respect to the rating assigned for limitation 
of motion, the Board finds that the evidence reflects 
moderate limitation of motion of the lumbar spine, for which 
a 20 percent rating is warranted according to Diagnostic Code 
5292.  The maximum forward flexion demonstrated by the 
Veteran during the appeal period is 55 degrees.  VA 
examination findings demonstrated forward flexion of 44 
degrees in March 2000, 40 degrees in October 2001.  The Board 
notes that normal forward flexion is 90 degrees; therefore, 
given the limitation shown on VA examinations during the 
appeal period, the Board finds that the Veteran's disability 
more nearly approximates moderate limitation of motion, for 
which a 20 percent evaluation is warranted pursuant to 
Diagnostic Code 5292.   

C.  Rating criteria - knee disability

The Veteran's knee disability is rated according to 
Diagnostic Codes 5010 and 5260.

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  The rating criteria pertaining to 
degenerative arthritis are set forth in Diagnostic Code 5003.   
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes.  38 
C.F.R. § 4.71a, DC 5003 (2009).

The RO has rated the Veteran's knee disability based upon 
limitation of motion, under Diagnostic Code 5260, which 
pertains to limitation of flexion.  Diagnostic Code 5260 
provides that a 10 percent evaluation is applicable when 
flexion is limited to 45 degrees.  A 20 percent evaluation is 
applicable where flexion is limited to 30 degrees, and an 
evaluation of 30 percent is assignable when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

Diagnostic Codes 5256 and 5257 are also relevant.  DC 5256 
assigns ratings of 30 to 60 percent for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2009).  Diagnostic Code 
5257 governs recurrent subluxation or lateral instability.  A 
10 percent evaluation is assignable for slight recurrent 
subluxation or lateral instability. A 20 percent evaluation 
is assignable for moderate recurrent subluxation or lateral 
instability, while a 30 percent evaluation is provided for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257 (2009).

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

The Office of General Counsel (OGC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  In VAOPGCPREC 23-97, the 
VA General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  VAOPGCPREC 23-97 
(July 1, 1997).  Subsequently, in VAOPGCPREC 9-98, the VA 
General Counsel further explained that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

A separate evaluation may also be granted under DC 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range 
of motion that is inhibited by pain.  VAOPGCPREC 9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

The General Counsel has also directed that separate ratings 
are available if a particular knee condition causes both the 
limitation of extension and limitation of flexion of the same 
joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004).

The Veteran had a VA examination in March 2000.  On 
examination of the knee, the knee was stable on all stressing 
tests, including anterior drawer and Lachman's.  McMurray's 
test was negative.  There was no effusion of the knee.  The 
Veteran had flexion of the knee to 30 degrees and extension 
to zero degrees.  

A report of a May 2003 VA examination noted medial joint line 
pain.  The Veteran's symptoms were worse with walking, 
climbing or kneeling.  He reported difficulty standing for 
long periods of time.  He denied a history of flare-ups.  He 
described no additional functional deficits.  Examination of 
the right knee revealed extension to within 5 degrees of 
full.  He had flexion to 110 degrees with medial pain.   The 
Veteran had a mild effusion and minimal crepitation.  There 
was no instability on anterior or posterior drawer or 
anterior Lachman's.   There was no varus or valgus 
instability.  

X-ray examination of the right knee showed minimal 
degenerative changes.  The examiner diagnosed a history of 
arthritis, right knee, status post arthroscopy with 
persistent symptoms consistent with a medial meniscal tear.

Upon VA examination in August 2009, the Veteran reported 
clicking in his knee and pain with walking.  The intensity of 
knee pain was described as 7/10 with usual daily activities.  
The Veteran reported that the pain subsided with rest.  There 
was no swelling or giving way or locking but a lack of 
endurance.  

Range of motion testing revealed extension of 0 degrees and 
flexion of 110 degrees.  Pain was noted from 90 to 110 
degrees with flexion.  The examiner noted normal stability, 
negative McMurray's, Lachman's and Drawer's.  Repetitive 
motion did not decrease the range of motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted for the Veteran's right knee disability at any time 
during the appeal period.  The diagnostic criteria provide 
that a rating in excess of 20 percent is assignable for 
favorable ankylosis of the knee in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5257, the next higher rating of 30 percent is assignable 
for severe recurrent subluxation or instability.   The record 
in this case does not show favorable ankylosis or severe 
recurrent subluxation or instability.

A 30 percent rating is assignable for limitation of flexion 
to 15 degrees.  The record in this case reflects flexion 
greater than 15 degrees.  Even considering painful motion 
associated with the Veteran's disability, the record does not 
show such a limitation of flexion to approximate flexion 
limited to 15 degrees.  Under Diagnostic Code 5261, a 30 
percent rating is assignable for extension limited to 20 
degrees.  Such findings are not shown in this case, as the 
examination reports reflect findings of full extension.  

Separate ratings are not available for limitation of flexion 
and limitation of extension, as the record indicates that 
there is full extension of the right knee.  The Board further 
notes that a separate rating is not assignable under 
Diagnostic Codes 5003 and 5007, as there is no evidence of 
instability of the knee.

For the foregoing reasons, the Board concludes that there is 
a preponderance of the evidence against the Veteran's claim 
for a rating in excess of 20 percent for a right knee 
disability.  As the evidence is not in relative equipoise, 
the Veteran may not be afforded the benefit of the doubt.



D.  Extraschedular considerations

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2009).  In this case, the Veteran alleges that his 
service-connected disabilities render him unable to work.  
The Board has remanded the claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) for additional development.  Nonetheless, 
the record on appeal does not reflect that the Veteran's 
disability required frequent periods of hospitalization.  Nor 
are any findings present that are not reflected in the 
ratings assigned.  Accordingly, the Veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 20 percent for residuals of compression 
fracture of the thoracic spine is denied.

A 10 percent rating is granted for demonstrable deformity of 
vertebral body L-1 pursuant to Diagnostic Code 5285.

A 20 percent rating is granted for moderate limitation of 
motion of the lumbar spine, pursuant to Diagnostic Code 5295.  

A rating in excess of 20 percent for right knee impairment is 
denied.




REMAND

Additional development is necessary with respect to the 
Veteran's claim for a TDIU.  

The Board's December 2008 remand requested that the examiner 
provide a full description of the impact of the Veteran's 
service-connected residuals of compression fracture at T11-
T12 and the Veteran's right knee disabilities upon the 
Veteran's ordinary activity, including employment.  The 
report of the August 2009 VA examination noted that the 
Veteran does not work; however, the examination did not 
provide a medical opinion regarding the effect of the 
Veteran's service-connected disabilities on his 
employability.  The Board finds that a remand is necessary in 
order to obtain an addendum opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the 
physician who performed the August 2009 VA 
examinations.  The examiner should state 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities of 
residuals, compression fracture, thoracic 
spine T-11 and T-12; right knee impairment 
and residuals; and compression fracture L-
1.  The examiner must also consider the 
Veteran's education, experience and 
occupational background in determining 
whether he is unable to secure or maintain 
gainful employment in light of his 
service- connected disabilities.  The 
examiner should provide a detailed 
rationale for any opinions expressed.

2.  If the examiner finds that an 
examination is necessary to provide the 
requested opinion, then such an 
examination should be scheduled.  

3.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


